Citation Nr: 0412637	
Decision Date: 05/14/04    Archive Date: 05/19/04	

DOCKET NO.  03-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 19, 1999, 
for the grant of service connection for residuals of a low 
back injury.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, that granted service connection for 
residuals of a low back injury, effective August 19, 1999.  
The veteran, who had active service from October 1942 to 
December 1945, expressed disagreement with the effective date 
for the grant of service connection.  The case was forwarded 
to the Board for appellate review.



REMAND

The Board has carefully reviewed the record on appeal, and 
finds, as set forth below, that additional development is 
warranted in this case.

As noted above, this matter arises from a February 2003 RO 
rating decision that granted service connection for residuals 
of a low back injury with an evaluation of 10 percent 
effective from August 19, 1999.  The veteran disagreed with 
the effective date assigned for service connection for this 
disability, and the current appeal ensued.  The Board 
observes that in the Reasons and Bases portion of the April 
2003 statement of the case, the RO explained that the veteran 
had previously claimed service connection for a back 
disability and all previous claims were denied and became 
final because the veteran did not appeal them.  The RO 
explained further that the veteran had filed a reopened claim 
for his back disability on August 19, 1999, and as a result, 
service connection was granted from that date.  However, from 
the Board's review while it does appear that the veteran may 
have filed an earlier claim for service connection for 
residuals of a low back injury, the Board is unable to 
identify the previous claims for service connection for that 
disorder that became final.  

In this regard, the Board notes that service records showed 
the veteran had active service from October 1942 to December 
1945.  An initial application for VA benefits received from 
the veteran in November 1948 showed the veteran filed a claim 
for service connection for nervousness and dental work.  The 
application contains no reference to the veteran's back.  A 
rating decision dated in January 1949 denied service 
connection for an anxiety reaction.  The veteran was notified 
of that decision and of his appellate rights by way of a 
letter dated in January 1949.  An appeal was not filed.  A 
separate rating decision dated in January 1949 addressed the 
veteran's claim for dental work.

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) received in March 1973 contained a reference to 
"back trouble" and an injury which occurred in 1944 in 
Belgium.  The veteran specified on the form that:  "I am 
filing for nonservice-connected disability due to not being 
able to hold a job."  A rating decision dated in May 1973 
denied the veteran's claim for a permanent and total 
disability rating for pension purposes.  The veteran was 
notified of that decision and of his appellate rights by a 
letter dated in May 1973.  The veteran appealed that decision 
to the Board, and a BVA decision dated in October 1974 
affirmed the RO's denial of pension benefits.

However, the Board notes that a VA Form 21-526 was received 
from the veteran on October 26, 1977.  On that form, the 
veteran made reference to a back injury which occurred in 
Belgium in 1944.  The veteran did not totally complete all 
portions of the form relating to an application for pension 
benefits although he did complete the portion of the form 
titled "If You Claim to be Totally Disabled (complete Items 
30A through 33E)."  The veteran did not specify whether his 
application was for compensation or pension although it 
appears that he did submit medical and employment related 
evidence with his application which appear to relate to a 
pension claim.  

A November 1977 letter to the veteran requested additional 
evidence, specifically a VA Form 21-527 (Income-Net worth and 
Employment Statement).  A rating decision dated in November 
1977 denied entitlement to a permanent and total disability 
rating for pension purposes.  The veteran was notified of 
that determination and of his appellate rights by a letter 
dated in November 1977.  An appeal was not filed.  

A VA Form 21-527 was received from the veteran in June 1978.  
A rating decision dated in May 1978 granted pension benefits 
effective June 26, 1977.

A September 1984 statement from the veteran requested that 
his disability benefits be changed from nonservice connected 
to service connected.  The veteran stated that he felt they 
should have been from the beginning.  He explained that he 
had a back injury while he was in Europe during World War II 
and that he had come home with what had been diagnosed as an 
anxiety neurosis.  A rating decision dated in May 1986 denied 
service connection for post-traumatic stress disorder.  A BVA 
decision dated in May 1987 affirmed the RO's May 1986 
decision and denied service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.  

In November 1988, the veteran requested entitlement to 
service connection for PTSD.  A rating decision dated in 
January 1989 continued and confirmed the prior denial of 
service connection for PTSD.  

In June 1998, the veteran requested that his claim for 
service connection for PTSD be reopened.  A rating decision 
dated in March 1999 determined that new and material evidence 
had not been submitted to reopen the previously denied claim, 
but a rating decision dated in August 1999 granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective June 22, 1998.  

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran received on August 19, 1999, requested an increase in 
his service-connected disability due to an injury of his 
lower back sustained in December 1945, in the country of 
Belgium.  A rating decision dated in September 1999 denied 
that claim as not well grounded.  The veteran expressed 
disagreement with that denial in October 1999, and as noted, 
began this appeal which eventually resulted in a grant of 
service connection.  

Several matters are of note.  As an initial matter the Board 
is unable to identify the prior final rating decisions that 
denied service connection for the residuals of a back injury, 
as referred to by the RO in its April 2003 statement of the 
case.  On remand, the RO should specifically identify the 
prior final rating decisions that denied service connection 
for the residuals of a low back injury as well the notice to 
the veteran of the respective determinations.  If the RO is 
unable to identify any prior final denial of service 
connection, then the August 19, 1999, statement from the 
veteran cannot properly construed as a request to reopen a 
previously denied claim in the absence of evidence of a prior 
adjudication denying service connection for back injury.  

The Board notes further, that the RO should also determine 
whether there are prior outstanding claims for service 
connection for residuals of a low back injury that remain 
pending in that they were not adjudicated by the RO.  
Specifically, the RO should address whether the VA Form 21-
526 received from the veteran on October 26, 1977, 
represented the veteran's initial claim for service 
connection for a back disorder.  That application is an 
application for compensation or pension and the veteran 
specified he was claiming a back injury which occurred in 
Belgium in 1944.  Significantly, while the veteran did fill 
out the portion of the form, Items 30A through 33E, which are 
required to be completed if the veteran was claiming to be 
totally disabled for pension purposes, he did not complete 
Items 34A through 38C which he was informed had to completed 
only if the veteran was applying for nonservice-connected 
pension.  The application also instructed that Items 27, 28, 
and 29 did not have to be completed unless the veteran was 
now claiming compensation for a disability incurred in 
service; as noted above, the veteran did complete Item 27 
indicating that he had sustained a back injury in 1944 in 
Belgium.  Nevertheless, the RO construed the veteran's claim 
as representing only a claim for nonservice-connected pension 
benefits and not for service connection and compensation as 
well.  In identifying the prior final decisions referred to 
by the RO in the statement of the case, the RO should also 
provide adequate reasons and bases as to why either the 
October 26, 1977 application or the September 1984 statement 
are not claims for service connection for the residuals of a 
low back injury that remains pending.  See also 38 C.F.R. 
§ 3.151(a) (2003) (providing that a claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered a claim 
for compensation).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should specifically identify 
for the record the prior final rating 
decisions that denied service connection 
for the residuals of a low back injury, 
as referred to by the RO in the April 
2003 statement of the case.  The RO 
should also ensure that the notices to 
the veteran of the respective decisions 
denying service connection which the RO 
has identified are final are included in 
the record.  In addressing this matter, 
the RO should also indicate whether the 
record contains any outstanding 
unadjudicated claims for service 
connection for the residuals of a low 
back injury that remain pending, and 
specifically address the status of the 
veteran's September 1984 statement as 
well as the veteran's October 26, 1977 VA 
application with consideration of the 
provisions of 38 C.F.R. § 3.151(a).

2.  The RO should then readjudicate the 
issue of the veteran's entitlement to an 
effective date prior to August 19, 1999, 
for the grant of service connection for 
residuals of a low back injury.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case with respect to this issue that 
fully addresses the matters raised above 
in number (1), and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003)





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



